Citation Nr: 1312182	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  03-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus with end stage renal disease, diabetic retinopathy, peripheral neuropathy, diabetic gastroparesis, and coronary artery disease, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2003 and May 2004, the Board remanded the claim for additional development and adjudicative action.  Subsequently, the November 2005 Board decision denied entitlement to service connection for diabetes mellitus with end stage renal disease, diabetic retinopathy, peripheral neuropathy, diabetic gastroparesis, and coronary artery disease, to include as being the result of exposure to herbicides.  In March 2006 and April 2006, the Veteran's attorney filed motions for reconsideration of the Board's decision based on the discovery of new and material evidence in the form of pertinent service department military records.  The motion was granted in June 2006 and by an expanded panel, the Board remanded the matter in July 2009, replacing the prior Board decision which had been vacated by the granting of the reconsideration motion.  38 U.S.C.A. § 7103(b) (1) (B) (3); see also VAOPGCPREC 70-91, VAOPGCPREC 89-90.  

Subsequently, the Board's August 2010 decision again denied the Veteran's appeal.  Through his attorney, the Veteran appealed that decision to Court of Appeals for Veterans Claims (Court).  In the Court's May 2012 Memorandum Decision, the appeal was remanded to the Board.  A letter was sent to the Veteran and his representative providing a period of 90 days from the date of the letter in which to submit additional argument or evidence in support of the appeal prior to the Board's consideration of the Memorandum Decision's directives.  In November 2012, additional argument was received from the Veteran's attorney.

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

In March 2013, the Board was notified the Veteran died in February 2013. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


